DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

SMD# 18-004
RE: Penalty period start date for
certain HCBS waiver participants

April 17, 2018
Dear State Medicaid Director:
The purpose of this letter is to provide guidance on the proper start date of an asset transfer
penalty period under section 1917(c) of the Social Security Act (the Act) for certain Medicaid
applicants who are seeking eligibility for Home and Community-Based Services (HCBS)
delivered through waivers approved under section 1915(c) of the Act.
Background. Section 1917(c)(1)(A) of the Act requires that states apply a coverage penalty
against certain individuals when such individuals have transferred assets for less than fair market
value on or after the “look back date,” which is the date that precedes by 60 months the point at
which an individual has both applied for Medicaid and is an “institutionalized individual.” The
coverage penalty applies to nursing facility services, a level of care in an institution equivalent to
that of nursing facility services, and HCBS provided under a section 1915(c) waiver (“waiver
services”). The length of the penalty period is calculated by dividing the total amount transferred
for less than fair market value by the average monthly cost of nursing facility services in the state
(or locality in which the individual is located). The quotient is the number of months the
individual will be denied institutional or waiver services.
For purposes of penalties, an “institutionalized individual” is defined in section 1917(h)(3) of the
Act as an inpatient of a nursing facility or similar medical institution or individuals who are
eligible for Medicaid under section 1902(a)(10)(A)(ii)(VI) of the Act, implemented at 42 CFR
§435.217 (referred to as the “217” group). The 217 group provides Medicaid coverage to
individuals who need HCBS to avert institutional placement, who would be eligible for Medicaid
under another eligibility group if they were in an institution, and who receive waiver services.
The Deficit Reduction Act of 2005 (Pub. L. No. 109-171, “DRA”) amended section
1917(c)(1)(D) of the Act to make the asset transfer penalty start date (for post-DRA transfers)
the later of (1) the month during or after which a transfer is made or (2) “the date on which the
individual is eligible for medical assistance under the State plan and would otherwise be
receiving institutional level [of] care services” but for the penalty. (Emphasis added.)
Prior Guidance. In an enclosure to the State Medicaid Director Letter (SMDL) published on
July 27, 2006 (SMDL #06-018), we explained that the penalty start date for post-DRA transfers
is the later of the month during or after which a transfer is made or “the date on which the

Page 2- State Medicaid Director

individual is eligible for Medicaid and is receiving institutional level of care services” but for the
penalty. 1 (Emphasis added.)
The substitution of “is receiving institutional level care services” for “would otherwise be
receiving institutional level [of] care services” has had unintended consequences for 217 group
applicants. This is because, in contrast to nursing facility services and other institutional
services, HCBS received by an individual only become “waiver services” once the individual is
enrolled in the state’s 1915(c) waiver program and Medicaid is providing coverage.
For example, the personal care services an individual is receiving under the Medicaid state plan
prior to placement in a 1915(c) waiver, and which become part of the individual’s service plan
under the relevant 1915(c) waiver after placement in the waiver, only become waiver services
after the individual’s waiver enrollment. Thus, for 217 group applicants who are subject to an
asset transfer penalty period, the penalty period does not begin to run until the individual begins
receiving HCBS waiver services, but the individual cannot begin to receive waiver services until
the penalty period has run.
The result under the prior guidance is an infinite penalty period. Under the interpretation of the
DRA’s changes expressed in our July 27, 2006, guidance, an individual would have to enter an
institution to begin the penalty period. We do not believe that this result is supported by the
language or intent of the DRA.
Revised Guidance. We are revising our earlier guidance to be consistent with the statute.
Under the revised interpretation, the penalty period start date for a 217 applicant is no later than
the point at which a 217 applicant would otherwise be receiving HCBS waiver coverage based
on an approved application for such care but for a penalty. For a 217 group applicant, this would
be at the point at which a state has: determined that the applicant meets the financial and
nonfinancial requirements for Medicaid eligibility and the level-of-care criteria for the 1915(c)
waiver; developed for the individual a person-centered service plan; and identified an available
waiver slot for the individual’s placement. The penalty period for a 217 group applicant begins
no later than the date on which a state has confirmed that all of these requirements are met.
Transfers that would be subject to a penalty would be those that were made on or after the 60
months preceding this same date. 2

1

See State Medicaid Director Letter, #06-018 (July 27, 2006), Enclosure, “Sections 6011 and 6016 – New Medicaid
Transfer of Asset Rules Under the Deficit Reduction Act of 2005.”
2
Under section 1917(c)(1)(B) of the Act, the look-back period is “the first date as of which the individual is both an
institutionalized individual and has applied for medical assistance. . . .” As indicated above, an “institutionalized
individual” is one who is actually in an institution or who “is described in section 1902(a)(10)(A)(ii)(VI).” An
individual is not described in section 1902(a)(10)(A)(ii)(VI) of the Act unless and until he or she is eligible to
actually receive services under the 217 group. This means that, for individuals seeking coverage under the 217
group, the look-back period dates back from the point at which the state has confirmed all of the requirements for
coverage under that group are met.

Page 3- State Medicaid Director

If you have any questions about this guidance, please contact Gene Coffey at 410-786-2234, or
gene.coffey@cms.hhs.gov, or contact your SOTA team lead.
Sincerely,
/s/
Timothy B. Hill
Acting Director, CMCS

